     Case 1:20-cv-00625-NONE-EPG Document 7 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTWOINE DESHAWN BARNES,                              Case No. 1:20-cv-00625-NONE-EPG (PC)

12                      Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
13          v.                                             (ECF No. 6)

14   VAN NESS, et al.,                                                  and
15                      Defendants.
                                                           ORDER DIRECTING PAYMENT
16                                                         OF INMATE FILING FEE BY THE KINGS
                                                           COUNTY SHERIFF
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
20   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
21          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23   the preceding month’s income credited to Plaintiff’s trust account. The Kings County Sheriff is
24   required to send to the Clerk of Court payments from Plaintiff’s account each time the amount in
25   the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
26          In accordance with the above and good cause appearing therefore, IT IS HEREBY
27   ORDERED that:
28               1. Plaintiff’s application to proceed in forma pauperis is GRANTED;
                                                       1
     Case 1:20-cv-00625-NONE-EPG Document 7 Filed 05/14/20 Page 2 of 2

 1               2. The Sheriff of Kings County Jail or his or her designee shall collect payments

 2         from Plaintiff’s prison trust account in an amount equal to twenty percent (20%) of

 3         the preceding month’s income credited to the prisoner’s trust account and shall

 4         forward those payments to the Clerk of Court each time the amount in the account

 5         exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 6         been collected and forwarded to the Clerk of Court. The payments shall be clearly

 7         identified by the name and number assigned to this action.

 8               3. The Clerk of Court is directed to serve a copy of this order and a copy of

 9         Plaintiff’s application to proceed in forma pauperis on the Sheriff of Kings County Jail,

10         via the United States Postal Service.
                 4.    The Clerk of Court is directed to serve a copy of this order on the Financial
11
           Department, U.S. District Court, Eastern District of California, Sacramento Division.
12

13
     IT IS SO ORDERED.
14

15      Dated:        May 13, 2020                               /s/
                                                            UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
